Citation Nr: 0843246	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for diabetic neuropathy with hypertension, to include a claim 
for a separate compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
March 2005 and issued in April 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) San Juan, the 
Commonwealth of Puerto Rico.


FINDING OF FACT

An evaluation in excess of 30 percent for the veteran's 
diabetic neuropathy with hypertension requires manifestation 
of albuminuria plus at least one other symptom, but the only 
other symptom the veteran manifests is hypertension to a 
degree compensable at the 10 percent level under diagnostic 
code 7101.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
diabetic neuropathy with hypertension are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.14, 4.104, Diagnostic Code 7101, 4.115, 
Diagnostic Code 7541 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before considered the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the veteran 
have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to assist

The veteran's claim for an increased initial evaluation for 
diabetic neuropathy with hypertension arises from his 
disagreement following the original grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated.  No additional notice is 
required where a claim has not only been substantiated but 
has also been granted; any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA as to this 
claim.  

Duty to assist

The veteran was afforded relevant VA examination of his 
diabetes in November 2004, with additional findings in March 
2005, April 2005, with laboratory examinations in December 
2004, October 2005, and April 2006, as well as being afforded 
other VA examinations.  The veteran has not identified any 
other relevant evidence, and has not requested that further 
evidence be obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations governing claim for increased initial 
evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

By a rating decision issued in April 2005, the RO granted 
service connection for diabetic neuropathy with hypertension.  
The RO assigned a 30 percent initial evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7541.  Under this 
diagnostic code, renal dysfunction manifested by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under DC 7101 warrants a 30 
percent rating.  There is no evaluation less than a 30 
percent evaluation, except a noncompensable evaluation under 
DC 7541.  The veteran was rated at 30 percent disabling under 
this code because he had at least two of the symptoms 
described in the diagnostic code: recurrent albuminuria shown 
on several laboratory examinations of the urine, including in 
December 2004, April 2005, and October 2005, and hypertension 
that is at least 10 percent disabling under diagnostic code 
7101.  None of the laboratory examinations conducted during 
this rating period disclosed hyaline and granular casts in 
the veteran's urine samples.  None of the laboratory 
examinations of the urine disclosed hyaline and granular 
casts.  No provider has indicated that the veteran has edema.  

The next higher rating under DC 7541, a 60 percent rating, 
requires renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101.  
38 C.F.R. § 4.115a.   There is no evidence that the veteran 
has manifested such 


symptoms.  The veteran's hypertension will next be discussed 
in the context a higher rating under DC 7101.  

Under DC 7101, a 10 percent rating is warranted for 
hypertension with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; it 
is the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, DC 
7101.  Symptoms consistent with a 10 percent evaluation under 
DC 7524, including a diastolic blood pressure predomininantly 
above 100 mm/Mg when not managed by medications, are present.  
However, as hypertension to this level must be evaluated 
together with albuminuria to warrant a 60 percent evaluation 
under DC 5738, this symptom may not be separately evaluated, 
in light of the rule at 38 C.F.R. § 4.14, which provides that 
the same symptoms may not evaluated under more than one 
diagnostic code.  The veteran's blood pressure readings taken 
during the applicable period herein do not merit higher than 
a 10 percent rating.  When examined in April 2006, his blood 
pressure was 138 over 78 and controlled by medications.  When 
seen by VA in November 2004, his blood pressure was not 
controlled by medications and readings taken at that time 
were: 220/100, 208/100, and 200/96.  These readings fit 
squarely into the 10 percent category contemplated by DC 
7101.  

As noted, the current 30 evaluation under DC 7541 requires a 
combination of two symptoms.  The only listed symptoms 
objectively demonstrated by the veteran, other than recurrent 
albuminuria, is hypertension.  Therefore, if the hypertension 
is evaluated separately, as 10 percent disabling under DC 
7101, then the veteran is not entitled to the assigned 30 
percent evaluation under DC 7541, since the same symptoms 
cannot be evaluated under both diagnostic codes.  38 C.F.R. 
§ 4.14.  It is more favorable to the veteran to assign a 30 
percent under DC 7541 for nephropathy with hypertension than 
it is to assign a separate 10 percent evaluation for 
nephropathy and a noncompensable evaluation under DC 7541.  



The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the Court has held that the veteran is entitled 
to a combined rating where the symptomatology is distinct and 
separate.  Esteban, at 262 (1994).  In this case, a separate 
compensable evaluation for hypertension would require exactly 
the same sympotomatology used to evaluate nephropathy as 30 
percent disabling would be again evaluated in order to reach 
a compensable 10 percent rating for hypertension.  

Double evaluation of the same symptom, hypertension, is 
precluded.  That is, hypertension may be evaluated as 10 
percent disabling under 38 C.F.R. § 4.104, or hypertension 
may serve as the second of two required symptoms, together 
with albuminuria, to warrant a 30 percent evaluation for 
nephropathy under 38 C.F.R. § 4.115.  However, hypertension 
may not be used as the second of two required symptoms to 
warrant a 30 percent evaluation under 38 C.F.R. § 4.115, DC 
7541 and also serve to warrant a compensable evaluation for 
hypertension under 38 C.F.R. § 4.104, DC 7101.  

The preponderance of the evidence and the provisions of law 
are against the claim for a separate compensable evaluation 
foot hypertension.  The Board notes that there is no 
identifiable period during the pendency of this appeal during 
which the veteran manifested three symptoms of nephropathy, 
so as to warrant a higher initial evaluation for a separate 
compensable evaluation for hypertension at any time during 
the pendency of the appeal.  Fenderson, supra.  As the 
evidence is not in 


equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

ORDER

The appeal for an initial, compensable, separate evaluation 
for hypertension as separate from diabetic neuropathy with 
hypertension is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


